DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 objected to because of the following informalities:
Claim 1, line 5 recites “chamber”. Please amend to read as --the inflatable chamber--.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17- 28 and 31-32 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Schock et al. (US 2006/0069418).
Regarding claim 17, Schock discloses a blanket (fig.5-7, and fig.14) for forced air warming of a patient (fig.14, see also [0041], [0072]); the blanket (fig.5-7; cover 22) including: a non-air permeable transparent outer layer (fig.7; sheet-like outer component 67); an air permeable transparent inner layer (fig.7; sheet-like body-facing component 66 and porous layer, “the cover 22 further comprises a porous layer disposed between the sheet-like member 26 and patient's body”, see [0045]) contactable to the patient [0045]; the outer layer and inner layer being joined at the periphery of the inner layer to define an inflatable chamber (fig.6-7, passages 68, see also [0059]), the chamber allowing egress of the forced warming air through the inner layer ; wherein in use, the inflated chamber provides visual transparency of the patient.
Regarding claim 18, Schock discloses the blanket according to claim 17, wherein the outer layer and the inner layer are both constructed from biaxially orientated polypropylene film ([0045], “The sheet-like member 26 is preferably made of a transparent material such as polyvinyl chloride (PVC), polyethylene, or polyurethane so that the body of the patient received within the enclosure can be viewed”).
Regarding claim 19, Schock discloses the blanket according to claim 17, wherein the outer layer and the inner layer are both constructed from any one or more of the following: biaxially orientated polypropylene film; polypropylene film; polyvinyl chloride; and other transparent medical grade plastic (fig.7, see also [0045], “The sheet-like member 26 is preferably made of a transparent material such as polyvinyl chloride (PVC), polyethylene, or polyurethane so that the body of the patient received within the enclosure can be viewed”).
Regarding claim 20, Schock discloses the blanket according to claim 17, wherein the inner layer includes an array of perforations (“the cover 22 further 
Regarding claim 21, Schock discloses the blanket according to claim 17, wherein the outer layer and inner layer are integrally formed (fig.6-7).
Regarding claim 22, Schock discloses the blanket according to claim 17, wherein the outer layer and inner layer are thermally or ultrasonically welded together (fig.7, see also [0056], “Heat sealing is used to seal the components together along a seam 69 to form the passage 68 because it provides adequate strength without requiring additional raw materials”).
Regarding claim 23, Schock discloses the blanket according to claim 17, wherein the inflatable chamber includes a plurality of interconnected compartments (fig.7, see also [0057]).
Regarding claim 24, Schock discloses the blanket according to claim 23, wherein each one of the interconnected compartments are disposed in parallel (fig.7, see also [0057]).
Regarding claim 25, Schock discloses the blanket according to claim 23, wherein each one of the interconnected compartments are fluted (fig.7).
Regarding claim 26, Schock discloses the blanket according to claim 23, wherein each one of the interconnected compartments are disposed substantially coaxially with any one of the following: an arm of the patient; a leg of the patient; and a torso of the patient (fig.4).
Regarding claim 27, Schock discloses the blanket according to claim 23, wherein each one of the interconnected compartments are defined by thermally welding or ultrasonically welding together a portion of the outer layer and corresponding portion 
Regarding claim 28, Schock discloses the blanket according to claim 17, further including an inlet port (fig.5; one opening 72) for receiving the forced warming air into the inflatable chamber [0060].
Regarding claim 31, Schock discloses the blanket according to claim 17, wherein the use is a single use. Anything can be a single use. The device of Schock can be used for a single time. The claim limitation single use does not add any structure to the claim above. 
Regarding claim 32, Schock discloses the blanket according to claim 17, wherein the blanket includes any one or more selected from the following group: a full-bodied blanket; a lower bodied blanket; an upper body arms- out blanket; an upper body arms-in blanket; a paediatric lower body blanket; a cardiac access blanket; an abdominal access blanket; a multi-access blanket; a surgical access-arms in blanket; and a lithotomy and laparoscopy blanket (fig.1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 29-30 are rejected under 35 U.S.C. 103 as being unpatentable Schock et al. (US 2006/0069418) in view of Anderson et al. (US 6,309,409).
Regarding claim 29-30, Schock discloses the claimed invention above. However, Schock does not disclose including at least one first tie for securing to a forced air warming machine and including a plurality of second ties for securing to the patient.
Anderson teaches an inflatable thermal blanket for thermal blanket and bathing a patient in a thermally-controlled inflating medium includes An inflatable thermal blanket for thermal blanket and bathing a patient in a thermally-controlled inflating medium includes an inflatable thermal blanket with selectively activated ties to secure the thermal blanket to itself or hospital equipment (fig.1-5).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Schock with first and second ties  as taught by Anderson for the purpose selectively tie to hospital equipment such as patient bed and table.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345.  The examiner can normally be reached on Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.